Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 9/28/2021, with respect to drawing objections have been fully considered and are persuasive.  The objection of 7/9/2021 has been withdrawn. 
Applicant’s arguments, see pages 7 and 8, filed 9/28/2021, with respect to 35 U.S.C 112 f have been fully considered and are persuasive.  The interpretation of 7/9/2021 has been withdrawn. 
Applicant’s arguments, see page 8, filed 9/28/2021, with respect to 35 U.S.C 112 b have been fully considered and are moot in light of the recent amendments to the claims. The rejection of 7/9/2021 has been withdrawn because the claims were cancelled. 
Applicant’s arguments, see page 8, filed 9/28/2021, with respect to 35 U.S.C 112 d have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 7/9/2021 has been withdrawn because the claims were cancelled.    
Applicant's arguments filed 9/28/2021 have been fully considered but they are moot. The 102 rejections of 7/9/2021 are moot because as applicant’s amendments resulted in a changed application of the prior art. The 103 rejections of 7/9/2021 are moot because the applicant’s amendments resulted in a changed application of the prior art.  


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of "under normal operation" is undefined in the specification and is therefore new to matter to the specification. The examiner is interpreting this to mean while the manufactured device is in use. The examiner suggests either removing the intended use of the device or further defining what is meant by normal operation in subsequent responses.   



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 7, 12,, 13, 14, 15, 18, 20, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “to assist in assembly the actuator”, should read “to assist in assembly of the actuator”. It is also not positively recited in the specification how the assembly of the actuator is assisted.  The examiner is expecting some language in the specification or claims that discloses how the freely falling of the actuator assists with assembly. 
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “so that it is made moveable with respect to the rest of the actuator during normal operation of the actuator” is unclear because it is not positively recited at which point the part is made movable and what is involved with making it movable.
Claims 1, 3, 7, 12, 13, 14, 15, 18, 20, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of a moveable element of an actuator” is unclear because it is not positively recited in the claims nor in the specification what the structure of a moveable element of an actuator is. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a movable element of an actuator  in claims 1, 2, 7, 12, 13, 14, 15, 18, 20, 21, and 24. This is interpreted to be a movable link member as “rotating rotor element 22” para 0020.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 11, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”). 
Regarding claim 1, GITLIN teaches, A method of using a laser for forming and releasing a moveable element of an actuator (abstract; par. 3; while GITLIN does not teach a rotor, GITLIN teaches making bent sheet metal parts which is obvious that a part can be made or used as a rotor), the method comprising: forming an actuator (par. 67; metal sheet 10) from sheet stock (par. 5 teaches stock sheet metal) using a laser (claim 4 teaches a laser cutter), where the actuator is three dimensional (figure 3 shows the metal sheet 10 being 3 dimensional); and releasing the moveable element of the actuator from the sheet stock using the laser so that the moveable element (par. 53 and fig.3 teach metal sheet 10 being bent which is a form of being movable) is made moveable relative to the rest of the actuator during normal operation of the actuator (par. 12 teaches cutting slots through the metal which is analogous to material being released; par. 71 and figures 10e and 10f teach semi-circular slots which would be obvious to have a portion that is released upon cutting completion to form the slots in the material). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include A method of using a laser for forming and releasing a moveable element of an actuator, the method comprising: forming an actuator from sheet stock using a laser, where the actuator is three dimensional; and releasing the moveable element of the actuator from the sheet stock using the laser so that the moveable element is made moveable relative to the rest of the actuator during normal operation of the actuator, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has 

Regarding claim 5, GITLIN teaches, wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass (claim 1 teaches metal; sheet metal 10 has metal comprising its name and is therefore taught to be metal).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application reference, to include wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has aesthetic as well as practical advantages since there are no cut regions that need to filled in (par. 15)

Regarding claim 6, GITLIN teaches, wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof (par. 56 teaches bronze, brass and similar metals which encompasses the types of metals disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has aesthetic as well as practical advantages since there are no cut regions that need to filled in (par. 15).

wherein the forming of the actuator with the laser comprises localized laser heating (laser cutter is taught in par. 7, laser cutting comprises a high energy beam which is known in the art to locally heat a substrate such that it may cut it) to generate plastic stresses (par. 10 teaches stress) for bending at least a portion of the sheet stock (par. 10 teaches bending).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the forming of the actuator with the laser comprises localized laser heating for bending at least a portion of the sheet stock, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has aesthetic as well as practical advantages since there are no cut regions that need to filled in (par. 15)

Regarding claim 26, GITLIN teaches, wherein the laser cutting comprises: cutting material between the element and the sheet stock to leave just one or more smaller segments joining the two (par. 13 and 14 teach etching and following up by cutting through the material which is analogous to leaving material or thinning the metal prior to a final cut), and the releasing comprises: removing the one or more smaller segments to physically separate the element from the sheet stock (par. 13 and 14 teach etching and following up by cutting through the material which is analogous to leaving material or thinning the metal prior to a final cut).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the laser cutting comprises: cutting material between the element and the sheet stock to leave just one or more smaller segments joining the two, and the releasing comprises: removing the one or more smaller segments to physically separate the element from the sheet stock, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has aesthetic as well as practical advantages since there are no cut regions that need to filled in (par. 15)
Claim 3, 4, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of US 20180222604 A1 GARUS (hereinafter “GARUS”). 

Regarding claim 3, GITLIN teaches The method of claim 1 as discussed above and further.  GITLIN does not teach further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion. Along the same field of endeavor, GARUS is considered analogous art because GARUS discloses a laser ablation propulsion device (GARUS abstract).  GARUS teaches further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion (par. 55 teaches the method of creating laser propulsion onto an element which would be obvious to try with the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion, as suggested and taught by GARUS, for the purpose of providing a means to advantageously allow the overall assembly is subject to an acceleration according to the well-known relationship F=ma (GARUS par. 55).

Regarding claim 4, see 112 above, GITLIN and GARUS teach the method of claim 1 as discussed above.  GITLIN and GARUS disclose the claimed invention except for wherein, upon releasing the element of the actuator from the sheet stock, the element freely falls under its own weight into position to assist in assembly the actuator.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit propulsion using laser ablation of the previous claim 3, since it has been held that omission of an element and its function in combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In the instance case, the omitted element would not be required in that its removal solely eliminates its function of propulsion of claim 3.  Further, one would have been motivated to omit the element in order to allow for the claim limitations of claim 4 wherein, upon releasing the element of the actuator from the sheet stock, the element freely falls into position to assist in assembly the actuator.
Regarding claim 27, GARUS teaches, wherein the laser ablation propulsion uses the same laser used to laser cut and laser fold the sheet stock (claim 1 teaches a laser ablation propulsion device and claim 8 teaches using the same laser ablation propulsion device to cut up space debris).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include/such that wherein the laser ablation propulsion uses the same laser used to laser cut and laser fold the sheet stock, as suggested and taught by GARUS, for the purpose of providing a means to advantageously have a laser that generates force by vaporizing the surface thereof, and serves as a means of propulsion while transforming a material into gas (GARUS par. 23).

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of DE 10040978 A1 WEGENER (hereinafter “WEGENER”). 
The method of claim 1 as discussed above.  GITLIN does not teach wherein the moveable element of the actuator comprises a rotor moveable within an axle holder. Along the same field of endeavor, WEGENER is considered analogous art because WEGENER discloses a laser cutting device (abstract) used to manufacture stator and rotor laminations for electrical measurement machines (page 2 par. 1).  WEGENER teaches wherein the moveable element of the actuator comprises a rotor (rotor…laminations 2) moveable within an axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, such that wherein the moveable element of the actuator comprises a rotor moveable within an axle holder, as suggested and taught by WEGENER, for the purpose of providing an advantageous means to create electrical measurement machines (WEGENER page 2 par. 1).

    PNG
    media_image1.png
    250
    470
    media_image1.png
    Greyscale


Regarding claim 8, GITLIN and WEGENER teach The method of claim 7 as discussed above and WEGENER further discloses wherein forming the rotor and axle holder comprises: releasing the rotor from the sheet stock, so that the rotor freely falls under its own weight into position into the axle holder (page 5 par. 5 teaches cutting and that the inner part falls out and is removed).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein forming the rotor and axle holder comprises: releasing the rotor from the sheet stock, so that the rotor freely falls under its own weight into position into the axle holder, as suggested and taught by WEGENER, for the purpose of providing a means to advantageously remove (page 5, par. 5).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of CN 100398249 C KIYOKI (hereinafter “KIYOKI”). 

Regarding claim 10, GITLIN teaches the method of claim 1 as discussed above.  GITLIN does not teach wherein the sheet stock is positioned between a supply reel and a take-up reel and the method further comprises: forming and releasing a first actuator from the sheet stock using the laser; moving the sheet stock from the supply reel to the take-up reel; and forming and releasing a second actuator from the sheet stock using the laser. Along the same field of endeavor, KIYOKI is considered analogous art because KIYOKI discloses a laser cutting device (abstract).  KIYOKI teaches wherein the sheet stock (sheet material 11) is positioned between a supply reel (coiled material 10) and a take-up reel (collection box 80) and the method further comprises: forming and releasing (page 14 par. 1 to par. 6) a first actuator (good part 12) from the sheet stock using the laser (page 14 par. 1 to par. 6); moving the sheet stock from the supply reel to the take-up reel (page 14 par. 1 to par. 6); and forming and releasing a second actuator from the sheet stock using the laser (page  The mere duplication of parts has no patentable significance unless new and unexpected result is produced).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include wherein the sheet stock is positioned between a supply reel and a take-up reel and the method further comprises: forming and releasing a first actuator from the sheet stock using the laser; moving the sheet stock from the supply reel to the take-up reel; and forming and releasing a second actuator from the sheet stock using the laser, as suggested and taught by KIYOKI, for the purpose of providing a means to advantageously benefit with the stamping parts, and can provide the frontier of web-handled (KIYOKI page 14, par.1) 

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of US8828116B2 FUWA (hereinafter “FUWA”) . 
Regarding claim 14, KIYOKI and GITLIN teach The method of claim 12 as discussed above.  KIYOKI does not teach further comprising operating a 3D printer to deposit material on the moveable element. Along the same field of endeavor, FUWA is considered analogous art because FUWA discloses a method for manufacturing a three-dimensional shaped object by irradiating a powder with a light beam has been known (column 1 lines 26-28) which involves depositing material onto an element and is a form of 3d printing.  FUWA teaches further comprising operating a 3D printer to deposit material on the moveable element (column 3 lines 32-36).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and further comprising operating a 3D printer to deposit material on the moveable element (column 3 lines 32-36), as suggested and taught by FUWA, for the purpose of providing a means of advantageously producing a three-dimensional shaped object (FUWA lines 34-35).
Regarding claim 21, KIYOKI and GITLIN teach The apparatus of claim 20 as discussed above.  KIYOKI does not teach further comprising a 3D printer configured to deposit material on the moveable element formed by the laser. Along the same field of endeavor, FUWA is considered analogous art because FUWA discloses a method for manufacturing a three-dimensional shaped object by irradiating a powder with a light beam has been known (column 1 lines 26-28) which involves depositing material onto an element and is a form of 3d printing.    FUWA teaches further comprising a 3D printer configured to deposit material on the moveable element formed by the laser.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and GITLIN references, to include further comprising a 3D printer configured to deposit material on the moveable element formed by the laser, as suggested and taught by FUWA, for the purpose of providing a means of advantageously producing a three-dimensional shaped object (FUWA lines 34-35).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of US 20180222604 A1 GARUS (hereinafter “GARUS”). 
Regarding claim 15, KIYOKI and GITLIN teach The method of claim 12 as discussed above.  KIYOKI does not teach further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion. Along the same field of endeavor, further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion (par. 55 teaches the method of creating laser propulsion onto an element which can be used in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and GITLIN references, to include further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion, as suggested and taught by GARUS, for the purpose of providing a means to advantageously allow the overall assembly is subject to an acceleration according to the well-known relationship F=ma (GARUS par. 55).
Claims 12, 13, 16, 17, 20, 22,  and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20020184936 A1 GITLIN (hereinafter “GITLIN”)
Regarding claim 12, KIYOKI teaches, except where struck through, A method of forming and releasing a moveable element of an actuator (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8), the method comprising: providing: a first reel (coiled material 10) configured for dispensing a two-dimensional sheet stock (page 13 par. 5); a second reel (collection box 80) configured for receiving the sheet stock (page 13 par. 5); a guide element for providing a flat area of the sheet stock between the dispensing and receiving reels (claims 17 and 18 teach flattening and leveling devices which perform the same function as the guide element of the instant application); and a laser (laser cutting device 5) configured to direct a laser beam to the sheet stock in the flat area (page 14 par. 1 to par. 6); and releasing the moveable element from the sheet stock using the laser beam so that it is made moveable with respect to the rest of the actuator during normal operation of the actuator (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8).  KIYOKI does not teach laser cutting the sheet stock with the laser beam; laser folding the cut sheet stock with the laser beam so as to make the actuator three-dimensional.  GITLIN teaches, except where struck through, laser cutting the sheet stock with the laser beam (claim 4 teaches a laser cutter); laser folding the cut sheet stock with the laser beam so as to make the actuator three-dimensional (par. 70; fig. 10c and fig. 10d show a fold creating part that extends in three dimensions).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include laser cutting the sheet stock with the laser beam; laser folding the cut sheet stock with the laser beam so as to make the actuator three-dimensional, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow for bending sheet metal to form 3-dimensional structures for architecture (GITLIN par. 11).

Regarding claim 13, KIYOKI teaches, except where struck through, further comprising depositing material on the moveable element (page 14 par. 4 teaches sputter that is obviously deposited onto the parts 12 and 13 and is then wiped off).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include further comprising depositing material on the moveable element, as suggested and taught by KIYOKI, for the purpose of providing the advantage of allowing for a part produce with high efficiency and low cost (page 14 par. 4).

Regarding claim 16, KIYOKI and GITLIN teach The method of claim 12 as discussed above.  KIYOKI does not teach wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass. Along the same field of endeavor, GITLIN is considered analogous art because GITLIN discloses A method for bending sheet metal (GITLIN abstract).  GITLIN teaches wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass (claim 1 teaches metal; sheet metal 10 has metal comprising its name and is therefore taught to be metal).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).

Regarding claim 17, KIYOKI and GITLIN teach The method of claim 16 as discussed above and GITLIN further discloses wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof (par. 56 teaches bronze, brass and similar metals which encompasses the types of metals disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof, as suggested and taught by GITLIN, for the purpose of providing The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).

Regarding claim 20, KIYOKI teaches, except where struck through, Apparatus for forming and releasing a moveable element of an actuator comprising (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8): a first reel (coiled material 10) configured for dispensing sheet stock (page 13 par. 5); a second reel (collection box 80) configured for receiving the sheet stock (page 13 par. 5); a guide element for providing a flat area of the sheet stock between the dispensing and receiving reels (claims 17 and 18 teach flattening and leveling devices which perform the same function as the guide element of the instant application); and a laser (laser cutting device 5) configured to direct a laser beam to the sheet stock in the flat area (page 14 par. 1 to par. 6) and form laser cuts to the sheet stock (page 14 par. 1 to par. 6),  and release the moveable element (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8) .  KIYOKI does not teach laser fold the cut sheet stock so as to make the actuator three-dimensional actuator,…. from the sheet stock so that it becomes moveable with respect to the rest of the actuator during normal operation of the actuator  GITLIN teaches, laser fold the cut sheet stock so as to make the actuator three-dimensional actuator (par. 70; fig. 10c and fig. 10d show a fold creating part that extends in three dimensions),…. from the sheet stock so that it becomes moveable with respect to the rest of the actuator during normal operation of the actuator (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include laser fold the cut sheet stock so as to make the actuator three-dimensional actuator,…. from the sheet stock so that it becomes moveable with respect to the rest of the actuator during normal operation of the actuator, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow for bending sheet metal to form 3-dimensional structures for architecture (GITLIN par. 11).

Regarding claim 22, KIYOKI and GITLIN teach The apparatus of claim 20 as discussed above.  KIYOKI does not teach wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass. Along the same field of endeavor, GITLIN is considered analogous art because GITLIN discloses A method for bending sheet metal (GITLIN abstract).  GITLIN teaches wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass (claim 1 teaches metal; sheet metal 10 has metal comprising its name and is therefore taught to be metal).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass, as suggested and taught by 

Regarding claim 23, KIYOKI and GITLIN teach The apparatus of claim 22 as discussed above and GITLIN further discloses wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof (par. 56 teaches bronze, brass and similar metals which encompasses the types of metals disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof, as suggested and taught by GITLIN, for the purpose of providing The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).

Claims 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of DE 10040978 A1 WEGENER (hereinafter “WEGENER”).
Regarding claim 18, KIYOKI and GITLIN teach The method of claim 12 as discussed above.  KIYOKI and GITLIN teach do not teach wherein the moveable element of the actuator comprises a rotor moveable within an axle holder. Along the same field of endeavor, WEGENER is considered analogous art because WEGENER discloses a laser cutting wherein the moveable element of the actuator comprises a rotor (rotor…laminations 2) moveable within an axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and GITLIN references, to include wherein the moveable element of the actuator comprises a rotor moveable within an axle holder, as suggested and taught by WEGENER, for the purpose of providing an advantageous means to create electrical measurement machines (WEGENER page 2 par. 1).

    PNG
    media_image1.png
    250
    470
    media_image1.png
    Greyscale



Regarding claim 24, KIYOKI and GITLIN teach The apparatus of claim 20 as discussed above.  KIYOKI does not teach wherein the moveable element of the actuator comprises a rotor moveable within an axle holder. Along the same field of endeavor, WEGENER is considered analogous art because WEGENER discloses a laser cutting device (abstract) used to manufacture stator and rotor laminations for electrical measurement machines (page 2 par. 1).  WEGENER teaches wherein the moveable element of the actuator comprises a rotor (rotor…laminations 2)  moveable within an axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and GITLIN references, to include wherein the moveable element of the actuator comprises a rotor moveable within an axle holder, as suggested and taught by WEGENER, for the purpose of providing an advantageous means to create electrical measurement machines (WEGENER page 2 par. 1).

    PNG
    media_image1.png
    250
    470
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763